
	

113 HR 2675 IH: Government Transformation Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2675
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mrs. Bustos (for
			 herself, Mr. Fitzpatrick,
			 Mr. Cicilline,
			 Mr. Duffy,
			 Mr. Coffman,
			 Mr. Schrader,
			 Mr. Matheson,
			 Mr. Ruiz, Mr. Loebsack, Mr.
			 Maffei, Mr. Murphy of
			 Florida, and Mr. Dent)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Commission on Government Transformation
		  to make recommendations to improve the economy, efficiency, and effectiveness,
		  of Federal programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Transformation
			 Act.
		2.EstablishmentThere is established a commission to be
			 known as the Commission on Government Transformation (in this Act
			 referred to as the Commission).
		3.Duties of
			 Commission
			(a)In
			 generalThe Commission
			 shall—
				(1)review work done
			 by governmental and nongovernmental entities, and conduct original research, on
			 the organizational practices, operations, and reform efforts of Federal
			 agencies;
				(2)analyze organizational practices and
			 management challenges of Federal agencies and make recommendations as described
			 in subsection (b)(2);
				(3)assess Federal
			 programs for economy, efficiency, and effectiveness, and identify best
			 practices of Federal agencies;
				(4)establish a process for prioritizing the
			 activities described in paragraphs (1), (2), and (3), including establishing
			 criteria and a schedule for carrying out the activities;
				(5)coordinate with appropriate Federal
			 agencies and provide opportunities for individuals to make recommendations that
			 support the work of the Commission;
				(6)upon request,
			 provide information on Commission activities to the Government Accountability
			 Office, the Congressional Budget Office, the Office of Management and Budget,
			 other Federal agency heads, and the Office of the Inspector General of each
			 Federal agency; and
				(7)serve as a
			 repository for best practices to support Federal agencies in efforts to improve
			 effectiveness.
				(b)Reports
				(1)Interim activity
			 reportsThe Commission shall submit to the President and Congress
			 interim activity reports that describe the activities of the Commission not
			 later than 6 months after the date on which all members of the Commission have
			 been appointed, and every 6 months thereafter, except that an interim report is
			 not required on the date on which an annual report is submitted as described in
			 paragraph (2).
				(2)Annual
			 reportsNot later than 12
			 months after the date on which all members of the Commission have been
			 appointed, and every 12 months thereafter, the Commission shall submit a report
			 to the President and Congress. The report shall include—
					(A)the findings and
			 conclusions of the Commission;
					(B)suggestions for
			 implementing the best practices of Federal agencies identified in subsection
			 (a)(3) in other Federal agencies;
					(C)proposals for legislation, administrative
			 action, or executive action that include recommendations for improvement or
			 investment in Federal programs, or elimination, reduction, or consolidation of
			 Federal programs; and
					(D)justification for the recommendations
			 described in subparagraph (C).
					(3)Reports on
			 historical dataNot later
			 than 48 months after the date on which all members of the Commission have been
			 appointed, and every 24 months thereafter, the Commission shall submit a report
			 to the President and Congress on historical data and trends in the information
			 studied by the Commission, including any available evidence of cost
			 savings.
				(4)Reports made
			 publicEach report submitted under this subsection shall be made
			 available to the public not later than 90 days after the date on which the
			 report is submitted.
				4.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of 7 members to be
			 appointed as follows:
				(1)The majority
			 leader of the Senate shall appoint 1 member.
				(2)The minority leader of the Senate shall
			 appoint 1 member.
				(3)The Speaker of the
			 House of Representatives shall appoint 1 member.
				(4)The minority
			 leader of the House of Representatives shall appoint 1 member.
				(5)The President
			 shall appoint 3 members.
				(b)Restriction on
			 government employeesNo individual may serve as a member of the
			 Commission while employed as an officer or employee of the Federal Government
			 or any State or local government.
			(c)Membership
			 criteriaThe members of the
			 Commission shall include individuals with recognition for their expertise in
			 agencies, efficiency, waste reduction, finance and economics, or actuarial
			 sciences, and who provide a mix of different professional backgrounds and broad
			 geographic representation.
			(d)Political
			 affiliationNot more than 3 of the 7 members appointed shall be
			 registered as members of the same political party.
			(e)Deadline To
			 appoint membersAll members
			 of the Commission shall be appointed not later than 90 days after the date of
			 the enactment of this Act.
			(f)Terms
				(1)In
			 generalEach member shall be
			 appointed for a term of 3 years.
				(2)ReappointmentEach
			 member may be reappointed for 1 additional term of 3 years.
				(3)VacanciesA vacancy in the Commission shall be filled
			 in the manner in which the original appointment was made not later than 90 days
			 after the date on which the member leaves the Commission.
				(g)Co-Chairs
				(1)SelectionOf
			 the members selected by the President under subsection (a)(4), 2 members shall
			 serve as Co-Chairs of the Commission.
				(2)Political
			 affiliation of Co-ChairsThe Co-Chairs of the Commission shall
			 not be from the same political party.
				(h)Basic
			 pay
				(1)Rates of pay of
			 membersEach member, other
			 than the Co-Chairs, shall be paid at a rate equal to the daily equivalent of
			 the annual rate of basic pay for level V of the Executive Schedule under
			 section 5315 of title 5, United States Code.
				(2)Rate of pay of
			 Co-ChairsThe Co-Chairs shall
			 be paid at a rate equal to the daily equivalent of the annual rate of basic pay
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code.
				(i)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
			(j)QuorumFour
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(k)MeetingsThe Commission shall meet at the call of
			 the Co-Chairs or a majority of its members. Members may attend meetings via
			 teleconference.
			5.Commission
			 personnel matters
			(a)Executive
			 Director and Staff
				(1)In
			 generalThe Co-Chairs, in
			 consultation with the President and Congress, shall appoint and terminate an
			 Executive Director. The Executive Director shall be paid at a rate equal to the
			 daily equivalent of the annual rate of basic pay for level V of the Executive
			 Schedule under section 5315 of title 5, United States Code.
				(2)StaffThe Executive Director, with the approval
			 of a majority of the members of the Commission, may appoint, set the pay of,
			 and terminate additional personnel.
				(b)Application of
			 certain civil service lawsThe Executive Director and staff of
			 the Commission may be appointed without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service.
			(c)Conflicts of
			 interestA member or employee
			 of the Commission shall not have a conflict of interest that is relevant to any
			 activity of the Commission.
			(d)Experts and
			 consultantsWith the consensus of the Co-Chairs, the Commission
			 may procure temporary and intermittent services under section 3109(b) of title
			 5, United States Code, at a rate to be determined by the Co-Chairs.
			(e)Staff of Federal
			 agenciesUpon request of the Co-Chairs, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
			6.Powers of
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency information necessary to
			 enable it to carry out this section. Upon request of the Co-Chairs, the head of
			 that department or agency shall furnish that information to the Commission on
			 an agreed upon schedule.
			(d)Postal
			 servicesThe Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other Federal agencies.
			7.Expedited
			 congressional consideration of Commission bill
			(a)DefinitionsFor
			 the purposes of this section:
				(1)Commission
			 billThe term Commission bill means a bill—
					(A)the substance of
			 which implements a recommendation of the Commission submitted under section
			 3(b)(2)(C); and
					(B)introduced by request on the date that is
			 90 days after the annual report of the Commission is submitted to Congress
			 under section 3(b)(2), or if either House is not in session on such date, on
			 the first day thereafter on which that House is in session.
					(2)Calendar
			 dayThe term calendar
			 day means a calendar day other than one on which either House is not in
			 session because of an adjournment of more than 3 days to a date certain.
				(b)ReferralA Commission bill described in subsection
			 (a)(1) that is introduced in the House of Representatives shall be referred to
			 the Committee on Oversight and Government Reform of the House of
			 Representatives. A Commission bill that is introduced in the Senate shall be
			 referred to the Committee on Homeland Security and Governmental Affairs of the
			 Senate.
			(c)DischargeIf
			 the committee to which a Commission bill described in subsection (a)(1) is
			 referred has not reported the Commission bill by the end of the 20-day period
			 beginning on the date on which the report is introduced under subsection
			 (a)(1)(B), such committee shall be, at the end of such period, discharged from
			 further consideration of such bill, and such bill shall be placed on the
			 appropriate calendar of the House involved.
			(d)Expedited
			 consideration
				(1)ConsiderationOn or after the third day after the date on
			 which the committee to which a Commission bill described in subsection (a)(1)
			 is referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, it is in order (even though a previous motion to the
			 same effect has been disagreed to) for any Member of the respective House to
			 move to proceed to the consideration of the bill. A Member may make the motion
			 only on the day after the calendar day on which the Member announces to the
			 House concerned the Member’s intention to make the motion, except that, in the
			 case of the House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which the
			 bill was referred. The motion is highly privileged in the House of
			 Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, or to a motion to postpone, or to a motion
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in order. If
			 a motion to proceed to the consideration of the bill is agreed to, the
			 respective House shall immediately proceed to consideration of the bill without
			 intervening motion, order, or other business, and the bill shall remain the
			 unfinished business of the respective House until disposed of.
				(2)DebateDebate
			 on the bill, and on all debatable motions and appeals in connection therewith,
			 shall be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the bill. An amendment to the bill is
			 not in order. A motion further to limit debate is in order and not debatable. A
			 motion to postpone, a motion to proceed to the consideration of other business,
			 or a motion to recommit the bill is not in order. A motion to reconsider the
			 vote by which the bill is agreed to or disagreed to is not in order.
				(3)Vote on final
			 passageImmediately following the conclusion of the debate on the
			 bill and a single quorum call at the conclusion of the debate, if requested in
			 accordance with the rules of the appropriate House, the vote on final passage
			 of the bill shall occur.
				(4)AppealsAppeals
			 from the decisions of the Chair relating to the application of the rules of the
			 Senate or the House of Representatives, as the case may be, to the procedure
			 relating to the bill shall be decided without debate.
				(e)Consideration by
			 other House
				(1)Before
			 passageIf, before the
			 passage by one House of a Commission bill of that House described in subsection
			 (a)(1), that House receives from the other House a Commission bill, then the
			 following procedures shall apply—
					(A)the Commission
			 bill of the other House shall not be referred to a committee and may not be
			 considered in the House receiving it except in the case of vote on final
			 passage as provided in subparagraph (B); and
					(B)with respect to a Commission bill of the
			 House receiving the bill, the procedure in that House shall be the same as if
			 no bill had been received from the other House, but the vote on final passage
			 shall be on the bill of the other House.
					(2)After
			 passageUpon disposition of a Commission bill received from the
			 other House, it shall no longer be in order to consider the bill that
			 originated in the receiving House.
				(f)Rules of the
			 Senate and House of RepresentativesThis section is enacted by
			 Congress—
				(1)as an exercise of the rulemaking power of
			 the Senate and House of Representatives, respectively, and is deemed to be a
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a Commission bill
			 described in subsection (a)(1), and it supersedes other rules only to the
			 extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules of
			 procedure of that House at any time, in the same manner, and to the same extent
			 as in the case of any other rule of that House.
				8.DefinitionsIn this Act:
			(1)Federal
			 agencyThe term Federal
			 agency has the meaning given the term Executive agency in
			 section 105 of title 5, United States Code.
			(2)Federal
			 programThe term Federal program means any function
			 or activity of a Federal agency.
			9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Commission for fiscal years 2014 through
			 2019 such sums as may be necessary to carry out this Act.
		
